On petition for a new trial, on tbe ground of new discov-. ered evidence. Bechet, a -witness offered by tbe petitioner, though named in tbe petition, was refused to be sworn; because, tbe party, by using due diligence, might have known of, and bad bis evidence at tbe former trial.
*283TLe petitioner then moved — That another witness might be sworn, who was not named in the petition; but he -was refused, because he was not named; though it was said by some of the court, there would be more reason for admitting him, after witnesses had testified who were named in the petition, but in this case none had sworn. No after witnesses were offered, and the petition was withdrawn.